Citation Nr: 0112123	
Decision Date: 04/27/01    Archive Date: 05/01/01

DOCKET NO.  00-19 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA 
improved pension benefits in the amount of $1,352.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to May 
1946.  

This matter came before the Board of Veterans' Appeals 
(Board) from a February 2000 decision by the Committee on 
Waivers and Compromises (Committee) of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina. 


FINDINGS OF FACT

1.  The veteran had been in receipt of VA improved pension 
benefits since September 1989 (effective from June 1989).

2.  Although informed to do so on several occasions, the 
veteran did not report his marriage of July 1998 until 
January 1999.

3.  The veteran did not respond to an April 1999 RO request 
for income information, to include information regarding his 
spouse's income, until late July 1999.   

4.  The veteran was free from fraud, misrepresentation or bad 
faith in the creation of the overpayment in question.

5.  The veteran was primarily at fault in the debt created by 
his failure to report his change in marital status and 
spouse's income in a timely manner.  

6.  A Financial Status Report (FSR) received in November 1999 
reflects that the veteran's combined monthly net income 
outweighed his total monthly expenses by about $1,296.   

7.  Recovery of the overpayment would not result in undue 
financial hardship (i.e. would not deprive the veteran or his 
family of the basic necessities of life).

8.  The failure of the Government to insist upon its right to 
repayment of the assessed overpayment created would result in 
unjust enrichment of the veteran, inasmuch as he accepted 
benefits to which he was not entitled.


CONCLUSIONS OF LAW

1.  Waiver of recovery of the overpayment of VA improved 
pension benefits in the amount of $1,352 is not statutorily 
precluded.  38 U.S.C.A. § 5302 (West 1991 & Supp. 2000); 
38 C.F.R. § 1.965 (2000).

2.  Recovery of the overpayment of VA improved pension 
benefits in the amount of $1,352 would not be against the 
principles of equity and good conscience.  Thus, recovery of 
the overpayment created is not waived.  38 U.S.C.A. § 5302 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 1.963, 1.965 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, it is noted that improved pension is a benefit 
payable by the VA to veterans of a period of war because of 
disability, and is an income based program.  Basic 
entitlement exists if, among other things, the veteran's 
income is not in excess of the applicable maximum pension 
rate specified in 38 C.F.R. § 3.23.  38 U.S.C.A. § 1521(a)(c) 
(West 1991); 38 C.F.R. §§ 3.3(a)(3) (2000).  The maximum 
pension rate is established pursuant to this law, and, for 
example, effective from December 1, 1997, the established 
annual rate (income limitation) for a veteran with a spouse 
was $11,349.  See VA Manual M 21-1, Part 1, Appendix B, 
Change 27 (March 11, 1998).  For improved pension purposes, 
the veteran's annual income includes the income of his 
dependent spouse.  38 C.F.R. § 3.23 (2000).  

Whenever there is a change in a beneficiary's amount of 
countable income the monthly rate of pension payable shall be 
computed by reducing the beneficiary's applicable maximum 
annual pension rate by the new amount of countable income on 
the effective date of the change in the amount of income and 
divide the remainder by 12.  38 C.F.R. § 3.273(b)(2) (2000).  

A review of the record reveals that in September 1989 the 
veteran was awarded VA improved pension benefits effective 
June 1, 1989, and, according to the September 1989 award 
letter, the amount awarded was based on the veteran's (self) 
reported income of $5,268 from the Social Security 
Administration (SSA), noted in his May 1989 application for 
pension.  Attached to the award letter was VA Form 21-8768, 
which informed the veteran that pension is an income based 
program and that he was obligated to report changes in family 
income and marital status immediately.  This form was 
attached to subsequent award letters dated in June 1990 and 
June 1992, and it was specifically noted in a June 1991 award 
letter that the veteran was report changes in marital status 
immediately.  

In a statement received from the veteran's representative in 
January 1999, the RO was informed, for the first time, that 
the veteran was married in July 1998 (a copy of the marriage 
certificate was attached to this statement).  In early April 
1999, the RO sent the veteran a letter requesting that he 
provide income information, to include information regarding 
his spouse's income (specifically, SSA income).

As of June 1999, the veteran had not responded to this 
letter, and as such, that month the RO suspended the 
veteran's pension award, since there was not sufficient 
information concerning dependent income.  In late July 2000, 
the veteran submitted an Improved Pension Eligibility 
Verification Report (EVR), wherein he reported that his 
monthly income consisted of $595 in SSA benefits, and that 
his spouse's income consisted of $700 in SSA benefits and 
$1,200 in retirement income.  In an August 1999 statement, 
the veteran indicated that his spouse's monthly income 
actually consisted of $855 in SSA benefits and $536 in 
retirement income.   

In September 1999, the RO informed the veteran that his VA 
pension benefits were terminated effective August 1, 1998, 
which created the overpayment at issue ($1,352).  In a 
November 1999 statement, the veteran requested a waiver of 
recovery of the indebtedness charged and the matter was 
thereby referred to the Committee for further action.  In a 
decision dated in February 2000, the Committee denied the 
veteran's request for a waiver of the overpayment, finding 
that, essentially, recovery of the debt would not be against 
"equity and good conscience." 

The veteran and his representative contend, in substance, 
that a waiver of recovery of the overpayment in question is 
warranted, in that, essentially, the veteran was not at fault 
in this matter and that requiring him to repay the debt would 
cause undue financial hardship.  The veteran has stated that 
he was not aware that he was to report his marriage until the 
first of the following year, and that his income had 
decreased. 

A review of the February 2000 decision does not specifically 
reflect that the Committee did not find fraud, 
misrepresentation, or bad faith on the part of the veteran 
with respect to creation of the overpayment at issue.  
However, such can be assumed by the Board, as the applicable 
law and regulation was noted in the July 2000 statement of 
the case, and the RO denied the claim based on an "equity 
and good conscience" analysis (therefore, implicitly finding 
that there was no fraud, misrepresentation, or bad faith; 
further, as such an assumption is beneficial to the veteran, 
there is no need to remand this matter for clarification). 

In any event, the Board, after an independent review of the 
record, concurs with this determination.  Therefore, waiver 
is not precluded under the provisions set forth in 
38 U.S.C.A. § 5302(a) (West 1991 & Supp. 2000).  However, to 
dispose of this matter on appeal, the Board must determine 
whether the recovery of the overpayment would be against the 
principles of equity and good conscience, thereby permitting 
waiver under 38 U.S.C.A. § 5302(a) (West 1991 & Supp. 2000) 
and 38 C.F.R. §§ 1.963(a), 1.965(a) (2000).

The regulation provides that the standard of "equity and good 
conscience" will be applied when the facts and circumstances 
in a particular case indicate the need for reasonableness and 
moderation in the exercise of the Government's rights.  
38 C.F.R. § 1.965(a) (2000).  In such a determination 
consideration will be given to elements which include the 
degree of fault of the debtor; a balancing of fault between 
the debtor and VA; whether recovery of the overpayment would 
cause undue financial hardship to the debtor, or result in 
unjust enrichment; and whether repayment of the debt would 
defeat the purpose for which it was intended.  38 U.S.C.A. 
§ 5302 (West 1991 & Supp. 2000); 38 C.F.R. § 1.965 (2000).

With regard to "fault," the Board points out that, as noted 
above, the September 1989 award letter, with attachment, as 
well as subsequent letters and attachments, notified the 
veteran that his pension was based on his reported income and 
that he was obligated to report any changes in family income 
immediately, and was to report changes in marital status.  
Despite such notice, the veteran did not inform the RO of his 
July 1998 marriage until January 1999, and when asked to 
provide his spouse's income information in April 1999, did 
not respond until over three months later.   

Regarding any fault on the part of VA, it is noted that the 
veteran, in his August 2000 substantive appeal, has taken 
issue with that fact that despite being informed of the 
veteran's marital status in January 1999, VA did not stop 
sending his monthly benefits checks until June 1999.  
However, the Board notes that RO was not provided with 
information regarding the veteran's spouse's income until 
July 1999, but suspended payments in June 1999 after having 
received no response to their April 1999 request for income 
information.  The Board is of the opinion that it was 
certainly reasonable to continue issuing monthly pension 
checks for a few months until further information regarding 
the spouse's income was received, and that the veteran 
certainly could have lessened the overpayment had he 
responded to the April 1999 request in a more timely manner; 
or, for that matter, and more importantly, had he not 
accepted the benefits in the first place which he knew or at 
least should have known he was not entitled (i.e. after he 
was married in July 1998). 

As such, the Board is of the opinion that because of the 
clear notification included in the various notification 
letters (and attachments), the veteran knew or at the very 
least should have known that he was to immediately report to 
VA the change in his marital status as well as his spouse's 
income.  As such, the Board finds that the veteran, and not 
VA, was chiefly at fault for the debt created in this case.  
The veteran continued to accept VA pension benefits in an 
amount that he knew (or at least should have known) he was 
not entitled to receive. 

As to the element of "undue financial hardship," the Board 
observes that the regulation provides that consideration 
should be given to whether collection of the indebtedness 
would deprive the debtor or his family of the basic 
necessities.  According to a FSR (VA Form 20-5655) received 
in November 1999, combined monthly net income outweighed 
total monthly expenses by about $1,296 (reported income of 
about $1,896, expenses of $600).  Thus, the Board finds that 
the recovery of the overpayment would not result in undue 
financial hardship on the veteran and deprive him or his 
family of the basic necessities of life.  

Under the circumstances of this case, the Board is simply not 
persuaded that the Government should forego its right to 
collection of the indebtedness.  As the veteran received VA 
improved pension to which he is not entitled (as a result of 
his marriage in July 1998 and spouse's income) this resulted 
in his unjust enrichment.  Additionally, there is no evidence 
that the veteran relinquished a valuable right or incurred 
any legal obligations resulting from reliance on VA benefits. 
38 C.F.R. § 1.965(a) (2000).  Furthermore, the evidence of 
record discloses no other element of the standard of equity 
and good conscience which would persuade the Board that the 
Government should waive its right to the repayment of the 
assessed indebtedness.  It is noted that recovery of the 
overpayment would not defeat the purpose or the objective of 
the program, which is intended to provide financial support 
to needy veterans and which is based on a calculation of all 
countable family income, and requires complete disclosure 
from the pension recipients.

In conclusion, while the Board has carefully considered the 
evidence of record, the preponderance of the evidence is 
against the veteran's claim that recovery of the overpayment 
would be against the principles of equity and good 
conscience. 

As a final point, the Board notes that on November 9, 2000, 
the President signed H.R. 4864, the "Veterans Claims 
Assistance Act of 2000."  The purpose of this bill is to 
reverse the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, which held that the 
Secretary had no authority to provide assistance to a 
claimant whose claim was not "well grounded."  The bill 
also establishes a number of procedural requirements for VA 
in dealing with claims for benefits.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

The RO has not had an opportunity to address this new 
legislation with regard to the veteran's claim for a waiver 
of recovery of an overpayment in this matter.  However, by 
virtue of the July 2000 Statement of the Case, the veteran 
has been given notice of the evidence necessary to support 
the claim.  The Board finds the duty to assist the veteran in 
the development of the claim under the VCAA has been met.  


ORDER

Entitlement to waiver of recovery of the overpayment of VA 
improved pension benefits in the amount of $1,352 is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

